DETAILED ACTION
	This action is in response to the applicant’s reply filed on February 8, 2022. Claims 1-15 are pending and addressed below. 

Response to Amendment
In response to the applicant’s amendments to claims 2, 4, 10 and 13 to provide further clarification to Markush groupings, the rejection of claims 2, 4, and 10-13 under 35 USC 112(b) have been withdrawn.
Claims 1-2, 4, 7, 10, and 13 have been amended. Claims 1-15 are pending.

The new ground of rejection set forth below for claims 1-15 under 35 USC 102(a)(1) and 35 USC 103 are necessitated by Applicant’s amendment filed on February 8, 2022. In particular, claim 1 has been amended to include “the patch is expandable to engage a wellbore wall or a well casing within the wellbore”. For these reasons, the present action is properly made final.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schetky et al., US 2002/0046840 (hereinafter Schetky).
Claim 1:
a patch (expandable bore bi-stable tubular 24, such as a patch, par [0041], expandable tubing 80 of bi-stable cells 82, Fig 15, par [0073]) with a wall (circumferential bi-stable connected cells 23, Fig 4A, 4B) configured to be seated in a wall within a wellbore (wellbore 29, see Fig 4D); and 
a sensor (device 88 may be a sensor, Fig 15-15A) mounted to a portion of the wall of the patch (expandable tubing 80 of bi-stable cells 82, see Fig 15-15A, par [0075]), wherein the portion of the wall of the patch (24, 80) is expandable to engage a wellbore wall or a well casing (29) within the wellbore (Fig 4A-4D, par [0041]).
Claim 2: Schetky discloses the wall of the patch (24/80) defines a central passage therethrough configured to allow passage of downhole tools therethrough (conduit can be used as sand screen or liner, abstract, Fig 4a-4D, par [0041]), wherein the wall of the patch (24, 80) is expandable from a first compressed diameter to a second expanded diameter (see Fig 4a-4d, par [0041]) and wherein the wall of the patch comprises: 
includes at least once of a bendable expandable structure (expandable bore bi-stable tubular 24, 80 with bi-stable connected cells 23, par [0041]); 
a stretchable structure (longitudinal flexibility of such a tubular can be modified by changing the length of the cells and by connecting each row of cells with a compliant link, par [0041]); or 
an internally trussed expandable structure (bi-stable connected cells 23 with thin strut 21 connected to thick strut 22, par [0041]).
Claim 4: Schetky discloses the sensor is an active sensor, comprising an electrically powered transducer for pressure, temperature, flow rate, flow composition, vibration, acoustics, permeability, or a combination thereof (devices 88 are electrical devices, temperature sensors, pressure sensors, flow-control devices, flow rate measurement devices, vibration sensors, acoustic devices, par [0075]).
Claim 7: Schetky discloses the well casing (wellbore can be cased or uncased) wherein the wall of the patch (24, 80) is affixed to an inner surface of the well casing (see Fig 4D), wherein a drift diameter is defined through the well casing (inner diameter of wellbore 29), wherein the wall of the patch (24, 80) and the sensor (device 88) clear the drift diameter for passage of downhole tools therethrough (diameter of expandable bi-stable tubular 24, 80 in the contracted state is smaller than the inner diameter of wellbore 29, see Fig 2c, device 88 is at least partially housed in the thinned portion of the tubing 80 so 80 is lessened, see Fig 15A, par [0075]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schetky in view of Stegemeier et al., US 2003/0056952 (hereinafter Stegemeier)
Claim 3: Schetky fails to disclose the sensor is a passive sensor, optionally, wherein the sensor includes a tracer configured to release a chemical.
Stegemeier discloses a downhole tracer injection device (60) comprising a tracer injector (84), a communications and control module (80) that comprises a control interface (104), and at least one additional sensor (108) adapted to measure a physical quality such as chemical make-up (par [0068], [0071], [0083]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensor of Schetky to include sensors such as the downhole injection device as disclosed by Stegemeier, as the need for a passive sensor would have led one skilled in the art to choose an appropriate sensor, such as the sensor as disclosed by Stegemeier. Therefore, choosing the appropriate sensor disclosed by Stegemeier, would merely be a simple substitution of one known element for another would obtain the predictable result, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 	
Claim 5: Schetky, as modified by Stegemeier, discloses the sensor is configured to be coupled to electronics and wireless telemetry (Stegemeier, downhole sensor is electrically connected to piping structure, par [0019], electrically controllable tracer injection device 60, a communications and control module 80 may be as simple as a wire connector terminal for distributing electrical connections from the tubing 40, or it may be complex and include a modem, a rechargeable battery, a power transformer, a par [0083]).
Claim 6: Schetky, as modified by Stegemeier, discloses the sensor includes an internal power source (Stegemeier, electrically controllable tracer injection device 60 includes a communications and control module 80 may include a rechargeable battery or a power transformer, par [0083]).
Claim 15: Schetky is silent as to the well casing includes a well tool operatively connected to the sensor, wherein the sensor is configured to provide control input to the well tool.
Stegemeier discloses a well casing including a well tool (downhole tracer injection device 60 with a communications and control module, an electrically controllable tracer injector 84) operatively connected to a sensor (sensor 108 or sensor device 140), wherein the sensor is configured to provide control input to the well tool (sensor device 140 may comprise a modem to send data to the surface via the tubing 40 and/or the casing 30, see Fig 3, abstract, par [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the well casing of Schetky, to include a well tool operatively connected to the sensor as disclosed by Stegemeier, as this modification would have allowed sensor data to be communicated to the surface or another downhole device (i.e. downhole tool) in order better control the injection equipment downhole (Stegemeier, par [0074, [0084]).

Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schetky in view of Bittar et al., US 2016/0258284 (hereinafter Bittar).
Claim 8: Schetky discloses a well casing (29), wherein the patch (24, 80) and sensor (88) are seated within the casing (see Fig 4C-4D, par [0041]).
Schetky fails to disclose the well casing includes an expanded diameter portion with an inner diameter larger than that of the well casing uphole and downhole from the expanded diameter portion, wherein the patch and sensor are seated within the expanded diameter portion.
Bittar discloses a casing segment (112) having an expanded diameter portion (at annular bulkhead 312) with an inner diameter larger (including the space located inside non-conductive cover 314, see Fig 4A) than that of the well casing (112) uphole and downhole from the expanded diameter portion (312).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the well casing to include an expanded diameter portion with an inner diameter larger than the of the well casing uphole and downhole from the expanded diameter portion as disclosed by Bittar, as this modification would have provided additional space and a means for protecting equipment within the expanded diameter portion (Bittar, par [0049]).
Schetky, as modified by Bittar, are silent as to the patch and sensor are seated within the expanded diameter portion.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the patch and sensor to be seated within the expanded diameter portion, selecting a given location for seating the patch and sensor would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. Further, Schetky discloses the patch can be expanded to various diameters (par [0046]) and thus would be capable of being expanded into the expanded diameter portion. 
Claim 9: Schetky fails to disclose the well casing includes a coil connected to a line for communication and power, wherein the sensor is operatively connected to the coil to receive power and/or and communicate up well.
Bittar discloses a well casing (inner tubular 112) includes a coil (conductive path coil) connected to a line (cable 158) for communication and power (par [0023]-[0024], [0049]), wherein a sensor (par [0034]) is operatively connected to the coil to receive power and communicate up well (control unit may be included with or assigned to each transmission crossover arrangement to support various operations involving controlled transmission, receipt, and/or storage of electromagnetic (EM) signals or sensor data, par [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the well casing of Schetky, to include a coil and line as disclosed by Bittar, as this modification would have provided a means from providing telemetry and power to downhole sensors (Bittar, par [0023]-[0024]
Claim 10: Schetky, as modified by Bittar, discloses the well casing (inner tubular 112) includes a combination of at least two portions selected from the group consisting of: an expanded diameter portion without a coil (conductive path electrodes in annular block 312 shown in Fig 4B); an expanded diameter (Bittar annular bulkheads 312) portion that includes a coil (Bittar, conductive path coil 306); and/or and a smaller diameter portion (Bittar, inner tubular 112 above and below annular bulkhead 312)  with an inner diameter smaller than the expanded diameter portion or portions (Bittar, inner diameter of casing 112 is smaller than the inner diameter of annular bulkheads 312, see Fig 4A).
Claim 11: Schetky, as modified by Bittar, discloses wherein there are at least two expanded well portions that each include a respective coil (Bittar, see Fig 5), wherein the coils (Bittar, 306, Fig 4A) are connected by a power and communication line (Bittar, the conductive paths 404 and 414 correspond to one conductive path, par [0060]).
Claim 12: Schetky as modified by Bittar, discloses wherein there are multiple patches with respective sensors seated within the well casing (Bittar, plurality of patches into place in a single well, par [0129]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schetky in view of Bittar as applied to claim 12, and further in view of Scogin et al., US2018/0266236 (hereinafter Scogin).
Claim 13: Schetky, as modified by Bittar, fails to disclose wherein the sensors include at least one distributed sensor having sensor components operatively connected to each other but physically spaced apart along at least one of a longitudinal axis of the well casing and a circumference of the well casing.
Scogin discloses a distributed sensor system (multi-point sensor line 144) for use in a well. The distributed sensor system having sensor components (sensors 134) operatively connected to each other (via cable 132) but physically spaced apart along at least one of a longitudinal axis of the well casing (production tubing 112) and a circumference of the well casing (distributed sensor system includes a prefabricated sensor array including a plurality of sensors coupled together via cable segments and coupled to the production tube, Fig 1, par [0013], [0039]-[0042]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the sensors of Schetky and Bittar to include at least one distributed sensor as disclosed by Scogin, as the need for a sensor would have led one skilled in the art to choose an appropriate sensor, such as the distributed sensor as disclosed by Scogin. Therefore, choosing the appropriate sensor as disclosed by Scogin would merely be a simple substitution of one known element for another would obtain the predictable result of measuring downhole conditions (Scogin, par [0013]), id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schetky in view of Saltel, US 2009/0188569 (hereinafter Saltel).
Claim 14: Schetky fails to disclose the patch is seated in the well casing proximate an aperture through the well casing that places an interior space of the well casing in fluid communication with a well bore annulus exterior of the well casing, wherein the sensor is configured to monitor annulus conditions.
Saltel discloses wherein the patch (4) is seated in the well casing proximate an aperture (perforations) through the well casing (casing C) that places an interior space of the well casing in fluid communication with a well bore annulus exterior of the well casing (Fig 8, par [0009], [0071]).  The sensor is configured to monitor annulus conditions (sensors can be placed in said zone in addition to repairing or plugging a zone of the well, sensors are located in the annular space for sensor temperature, pressure, etc. inside a well close to its wall, par [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the sensor assembly as disclosed by Schetky, to be located proximate an aperture in the well casing to monitor annulus conditions as disclosed by Saltel, as this modification would have blocked fluid flow into the casing while allowing monitoring of the annulus conditions (Saltel, par [0039]-[0040],[0071]).

Conclusion
Claims 1-15 are rejected. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676